Title: From Benjamin Franklin to Jane Mecom, 24 October 1751
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philadelphia, October 24, 1751
My son waits upon you with this, whom I heartily recommend to your motherly care and advice. He is indeed a sober and discreet lad of his years, but he is young and unacquainted with the ways of your place.
My compliments to my new niece, Miss Abiah, and pray her to accept the enclosed piece of gold, to cut her teeth; it may afterwards buy nuts for them to crack.
Some time since I sent a letter to your care for our cousin at Casco Bay. Have you had an opportunity to forward it?
My love to brother Mecom and your children; and to brother and sister Davenport and children; and respects to Mrs. Billings and her daughter, and all other friends, from, dear sister, Your affectionate brother,
B. Franklin
